Citation Nr: 0812974	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Legal entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1946 to February 
1949.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the cause of 
the veteran's death and entitlement to accrued benefits. 

In a December 2005 decision, the Board denied the appellant's 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in August 2007, the Court granted a joint motion 
for vacation of the issues on appeal and vacated the Board's 
December 2005 decision. This matter was remanded to the Board 
to ensure full compliance with VA's duties to notify and 
assist.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The requirements of VA's duty to notify and assist the 
claimant have not been met. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).

A review of the claims folder shows that sufficient notice 
complying with the notice requirements has not been sent to 
the appellant.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Specifically, while correspondence was sent to the appellant 
by the RO in August 2002 and October 2003, this 
correspondence was insufficient in that it did not adequately 
inform the appellant as to the evidence VA had already 
obtained, the evidence needed to substantiate the claims, the 
evidence VA would attempt to obtain on the appellant's 
behalf, the evidence that the appellant had in her possession 
that she should submit, and that the appellant had a right to 
submit alternative forms of evidence, including lay 
statements from fellow service members, as a substitute for 
the veteran's destroyed service medical records, in support 
of her claims.  Therefore, a remand is required in order to 
allow for sufficient notice to the appellant.  The Board 
regrets the additional delay that will result from this 
remand, but finds it necessary in order to ensure that the 
appellant has received all notice required by law.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and her 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for entitlement 
to service connection for the cause of 
the veteran's death and entitlement to 
accrued benefits, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on 
her behalf.  The notice should also ask 
the appellant to provide any evidence 
in her possession that pertains to the 
claims, and should specifically inform 
her of the right to submit alternative 
forms of evidence, including lay 
statements from fellow service members, 
as a substitute for the veteran's 
destroyed service medical records.  The 
notice must comply with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and 
any applicable legal precedent.  Allow 
the appropriate time for response.

2.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

